UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period Commission File Number 1-11398 ended March 31, 2010 CPI AEROSTRUCTURES, INC. (Exact name of registrant as specified in its charter) New York 11-2520310 (State or other jurisdiction (IRS Employer Identification Number) of incorporation or organization) 60 Heartland Blvd., Edgewood, NY (Address of principal executive offices) (zip code) (631) 586-5200 (Registrant’s telephone number including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes £ No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ⁭ No x As of May 10, 2010, the number of shares of common stock, par value $.001 per share, outstanding was 6,548,756. CPI AEROSTRUCTURES, INC INDEX Part I - Financial Information Item 1 – Condensed Financial Statements Condensed Balance Sheets as of March 31, 2010 (Unaudited) and 3 December 31, 2009 Condensed Income Statements for the Three Months ended 4 March 31, 2010 (Unaudited) and 2009 (Unaudited) Condensed Statements of Cash Flows for the Three Months ended March 31, 2010 5 (Unaudited) and 2009(Unaudited) Notes to Condensed Financial Statements (Unaudited) 6 Item 2 – Management’s Discussion and Analysis of Financial Condition 13 and Results of Operations Item 3 – Quantitative and Qualitative Disclosures About Market Risk 19 Item 4T – Controls and Procedures 19 Part II -Other Information Item 6 – Exhibits 20 Signatures 21 Exhibits 21 2 CPI AEROSTRUCTURES, INC CONDENSED BALANCE SHEETS Part I - Financial Information Item 1 – Financial Statements March31, December 31, (Unaudited) (Note 1) ASSETS Current Assets: Cash $ $ Accounts receivable, net Costs and estimated earnings in excess of billings on uncompleted Contracts Prepaid expenses and other current assets Total current assets Plant and equipment, net Deferred income taxes Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Current portion of long-term debt Line of credit Income tax payable Deferred income taxes Total current liabilities Long-term debt, net of current portion Other liabilities Total Liabilities Shareholders’ Equity: Common stock - $.001 par value; authorized 50,000,000 shares, issued 6,137,590 and 6,122,524 shares, respectively, and outstanding 6,048,756 and 6,033,690 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) Treasury stock, 88,834 shares (at cost) ) ) Total Shareholders’ Equity Total Liabilities and Shareholders’ Equity $ $ See Notes to Condensed Financial Statements 3 CPI AEROSTRUCTURES, INC CONDENSED INCOME STATEMENTS For the Three Months Ended March 31, (Unaudited) Revenue Cost of sales Gross profit Selling, general and administrative expenses Income before provision for income taxes Provision for income taxes Net income Income per common share – basic Income per common share – diluted Shares used in computing income per common share: Basic Diluted See Notes to Condensed Financial Statements 4 CPI AEROSTRUCTURES, INC CONDENSED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, (Unaudited) Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash used in operating activities: Depreciation and amortization Deferred rent Stock option expense Deferred portion of provision for income taxes Changes in operating assets and liabilities: Decrease in accounts receivable Increase in costs and estimated earnings in excess of billings on uncompleted contracts Decrease in prepaid expenses and other assets Increase (decrease) in accounts payable and accrued expenses Decrease in income taxes payable Decrease in other liabilities Net cash used in operating activities Cash used in investing activities - purchase of plant and equipment Cash flows from financing activities: Repayments of long-term debt Proceeds from line of credit Repayment of line of credit Net cash provided by (used in) financing activities Net increase (decrease)in cash Cash at beginning of period Cash at end of period Supplemental disclosures of cash flow information: Non-Cash Investing and Financing Activities Settlement of other Recievables Equipment acquired under capital lease Accrued expenses settled in exchange for common stock Cash paid during the period for: Interest Income taxes See Notes to Condensed Financial Statements 5 CPI AEROSTRUCTURES, INC NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 1.INTERIM FINANCIAL STATEMENTS The condensed financial statements of CPI Aerostructures, Inc. (the “Company”) as of March 31, 2010 and for the three months ended March 31, 2010 and 2009 have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and note disclosures normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to those rules and regulations, although the Company believes that the disclosures made are adequate to make the information not misleading. The condensed balance sheet at December 31, 2009 has been derived from the audited financial statements at that date, but does not include all of the information and notes required by accounting principles generally accepted in the United States for complete financial statements. It is suggested that these condensed financial statements be read in conjunction with the financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2009. For comparability, certain 2009 amounts have been reclassified, where appropriate, to conform to the financial statement presentation used in 2010. 2.STOCK-BASED COMPENSATION The Company accounts for compensation expense associated with stock options based on the fair value of the options on the date of issue. The Company’s net income for the three months ended March 31, 2010 and 2009 includes approximately $140,000 and $103,000, respectively of non-cash compensation expense related to the Company’s stock options.The non-cash compensation expense related to all of the Company’s stock-based compensation arrangements is recorded as a component of selling, general and administrative expenses. The estimated fair value of each option award granted was determined on the date of grant using the Black-Scholes option valuation model.The following weighted-average assumptions were used for the options granted during the three month periods ended March 31, 2010 and 2009: Risk-free interest rate 2.7% 1.66% Expected volatility 97% 78% Dividend yield 0% 0% Expected option term 5 years 5 years 6 CPI AEROSTRUCTURES, INC NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) A summary of the status of the Company’s stock option plans as of March 31, 2010 and changes during the three month period ended March 31, 2010 is as follows: Weighted Weighted average average remaining Aggregate Exercise contractual Intrinsic Fixed Options Options Price term (in years) Value Outstanding at beginning of period Granted Forfeited Outstanding and expected to vest, at end of period Vested at end of period As of March 31, 2010, there was $196,599 of unrecognized compensation cost related to non-vested stock option awards which will be amortized through March 2012. During the three months ended March 31, 2010, no stock options were exercised. 3.DERIVATIVE INSTRUMENTS AND FAIR VALUE Our use of derivative instruments has been to hedge interest rates. These derivative contracts are entered into with financial institutions.We do not use derivative instruments for trading purposes and we have procedures in place to monitor and control their use. We record these derivative financial instruments on the balance sheet at fair value.For derivative instruments that are designated and qualify as a cash flow hedge, the effective portion of the gain or loss on the derivative instrument is reported as a component of other comprehensive income (loss) and reclassified into earnings in the same period or periods during which the hedged transaction affects earnings. 7 CPI AEROSTRUCTURES, INC NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) Any ineffective portion of the gain or loss on the derivative instrument for a cash flow hedge is recorded in the results of operations immediately.For derivative instruments not designated as hedging instruments, the gain or loss is recognized in the results of operations immediately.See below for a discussion of our use of derivative instruments, management of credit risk inherent in derivative instruments and fair value information. In October 2008, the Company entered into an interest rate swap with the objective of reducing our exposure to cash flow volatility arising from interest rate fluctuations associated with certain debt.The notional amount, maturity date, and currency of these contracts match those of the underlying debt.The Company has designated this interest rate swap contract as a cash flow hedge.The Company measures ineffectiveness by comparing the cumulative change in the forward contract with the cumulative change in the hedged item.No material ineffectiveness was recognized in the quarter ended March 31, 2010.As of March 31, 2010 and December 31, 2009, we had a net deferred loss associated with cash flow hedges of approximately $81,000 and $80,000, respectively, due to the interest rate swap which has been included in Other Liabilities. As a result of the use of derivative instruments, the Company is exposed to risk that the counterparties may fail to meet their contractual obligations.Recent adverse developments in the global financial and credit markets could negatively impact the creditworthiness of our counterparties and cause one or more of our counterparties to fail to perform as expected.To mitigate the counterparty credit risk, we only enter into contracts with carefully selected major financial institutions based upon their credit ratings and other factors, and continually assess the creditworthiness of counterparties.To date, all counterparties have performed in accordance with their contractual obligations. Fair Value At March 31, 2010 and December 31, 2009, the fair values of cash, accounts receivable, accounts payable and accrued expenses approximated their carrying values because of the short-term nature of these instruments March 31, 2010 Carrying Amount Fair Value Debt Short-term borrowings and long-term debt December 31, 2009 Carrying Amount Fair Value Debt Short-term borrowings and long-term debt We estimated the fair value of debt using market quotes and calculations based on market rates. 8 CPI AEROSTRUCTURES, INC NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) The following table presents the fair values of those financial assets and liabilities measured on a recurring basis as of March 31, 2010 and December 31, 2009: Fair Value Measurements March 31, 2010 Description Total Quoted Prices in Active Markets for Identical assets(Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs(Level 3) Interest Rate Swap, net $ 81,059 $ 81,059 Total $ 81,059 $ 81,059 Fair Value Measurements December 31, 2009 Description Total Quoted Prices in Active Markets for Identical assets(Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs(Level 3) Interest Rate Swap, net Total The fair value of the Company’s interest rate swap was determined by comparing the fixed rate set at the inception of the transaction to the “replacement swap rate,” which represents the market rate for an offsetting interest rate swap with the same notional amounts and final maturity date.The market value is then determined by calculating the present value interest differential between the contractual swap and the replacement swap. As of March 31, 2010 and December 31, 2009, $81,059 and $80,113, respectively, was included in Other Liabilities related to the fair value of the Company’s interest rate swap, and $53,499 and $52,874, respectively, net of tax of $27,560 and $27,239, was included in Other Comprehensive Income and Accumulated Other Comprehensive Loss. The change in unrealized gain (loss) from the Company's interest rate swap of ($625) and $7,109 is included in other comprehensive income for the three months ended March 31, 2010 and 2009 respectively. Other comprehensive income was $860,190 and $553,030,for the three months ended March 31, 2010 and 2009, respectively. 9 CPI AEROSTRUCTURES, INC NOTES TO CONDENSED FINANCIAL STATEMENTS (UNAUDITED) 4. COSTS AND ESTIMATED EARNINGS ON UNCOMLETED CONTRACTS Costs and estimated earnings in excess of billings on uncompleted contracts consist of: March 31, 2010 U.S Government Commercial Total Costs incurred on uncompleted contracts Estimated earnings Sub-total Less billings to date Costs and estimated earnings in excess of billings on uncompleted contracts December 31, 2009 U.S Government Commercial Total Costs incurred on uncompleted contracts Estimated earnings Sub-total Less billings to date Costs and estimated earnings in excess of billings on uncompleted contracts Revisions in the estimated gross profits on contracts and contract amounts are made in the period in which the circumstances requiring the revisions occur. During the quarter ended March 31, 2010, the effect of such revisions in total estimated contract profits resulted in a decrease to the total gross profit to be earned on the contract of approximately $1,000,000, from that which would have been reported had the revised estimate been used as the basis of recognition of contract profits in prior years. Although management believes it has established adequate procedures for estimating costs to complete on uncompleted open contracts, it is at least reasonably possible that additional significant costs could occur on contracts prior to completion. 10 CPI AEROSTRUCTURES, INC NOTES TO CONDENSED FINANCIAL STATEMNTS (UNAUDITED) 5. INCOME PER COMMON SHARE Basic income per common share is computed using the weighted average number of shares outstanding.Diluted income per common share for the three month period ended March 31, 2010 and 2009 is computed using the weighted-average number of shares outstanding adjusted for the incremental shares attributed to outstanding options and warrants to purchase common stock.Incremental shares of 179,651 were used in the calculation of diluted income per common share in the three month period ended March 31, 2010. Incremental shares of 478,333 were not included in the diluted earnings per share calculations for the three month period ended March 31, 2010, as their exercise price was in excess of the Company’s average stock price for the respective period and, accordingly, these shares are not assumed to be exercised for the diluted earnings per share calculation, as they would be anti-dilutive.Incremental shares of 167,749 were used in the calculation of diluted income per common share in the three month period ended March 31, 2009. Incremental shares of 802,333 were not included in the diluted earnings per share calculations for the three month period ended March 31, 2009 as their exercise price was in excess of the Company’s average stock price for the period and, accordingly, these shares are not assumed to be exercised for the diluted earnings per share calculation, as they would be anti-dilutive. 6. LINE OF CREDIT On July 7, 2009, the Company and Sovereign Bank amended the terms of the Sovereign Revolving Facility, increasing the existing revolving credit facility under the Credit Agreement from an aggregate of $2.5 million to an aggregate of $3.5 million and extending the term of the revolving credit facility from August 2010 to August 2011. In addition, the interest rate of borrowings under the revolving credit facility was amended to (i) the greater of 4.0% or 3.5% in excess of the LIBOR rate or (ii) the greater of 4.0% or 0.75% in excess of Sovereign Bank’s prime rate, as elected by the Company in accordance with the Credit Agreement.The Credit Agreement was further amended to increase the commitment fee from 0.25% to 0.50% per annum on the average daily unused portion of the revolving credit commitment commencing September 30, 2009, and to permit the Company’s sale of a certain single customer accounts receivable. As of March 31, 2010, the Company was in compliance with all of the financial covenants contained in the credit agreement. As of March 31, 2010, the Company had $1.7 million outstanding under the Sovereign Revolving Facility. 7.LONG-TERM DEBT On October 22, 2008, the Company obtained a $3.0 million term loan from Sovereign Bank to be amortized over five years (the “Sovereign Term Facility”). Prior to entering into the term loan, the Company had borrowed $2.5 million under the Sovereign Revolving Facility to fund the initial tooling costs related to a long-term contract award.The Company used the proceeds from the Sovereign Term Facility to repay the borrowings under the Sovereign Revolving Facility and to pay for additional tooling related to the long-term contract. The Sovereign Term Facility bears interest at LIBOR (2.73% at March 31, 2010) plus 2.5% and is secured by all of the assets of the Company. Concurrent with entering into the Sovereign Term Facility, Sovereign Bank amended the terms of the Sovereign Revolving Facility extending the term until August 2010 and amending the covenants, as defined, commencing in the fourth quarter of 2008. The terms and conditions of the Sovereign Revolving Facility are applicable to the Sovereign Term Facility. Additionally, the Company and Sovereign Bank entered into a five year interest rate swap agreement, in the notional amount of $3 million. Under the interest rate swap, the Company pays an amount to Sovereign Bank representing interest on the notional amount at a rate of 5.8% and receives an amount from Sovereign representing interest on the notional amount at a rate equal to the one-month LIBOR.The effect of this interest rate swap will be the Company paying a fixed interest rate of 5.8% over the term of the Sovereign Term Facility. 11 CPI AEROSTRUCTURES, INC
